UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                                  No. 18-7414


DAVID MEYERS,

                Plaintiff - Appellant,

          v.

UNITED STATES DISTRICT COURT, BIG STONE GAP DIVISION; UNITED
STATES DISTRICT COURT, ROANOKE DIVISION; UNITED STATES
DISTRICT COURT, ABINGDON DIVISION; JUDICIAL COUNCIL CIRCUIT
EXECUTIVE OF FOURTH CIRCUIT; T. DORTON, Fiscal Tech of Red Onion
State Prison; MARCUS ELAM; A. GALIHAR; KAREN STAPLETON; JEFFREY
KISER; J. ARTRIP; M. L. COUNTS; L. MULLINS; J. FANNIN; J. D.
BENTLEY; K. B. COUNTS; J. H. MIDDLETON; J. KING; TAMMY
BARBETTO; W. SWINEY; J. M. MESSER; J. B. MESSER; SHANNON
ESCOFFERY; OFFICER ROSE C. STALLARD; T. L. WOODS; R. MULLIS; R.
NAUVY; A. KILGORE; F. STANLEY; A. CLEVINGER; L. JUSTICE; C.
HOLBROOK; J. BLEDSOE; B. WITT; DR. FOX; DR. EDWARD BOAKYE; C.
DICKERSON; D. W. MCCOWAN; C. C. GILBERT; J. E. LYALL; J. MANNOR;
HENRY PONTON; C. R. STANLEY; OFFICER STANLEY; OFFICER WELLS;
EDWARD GWINN; BRANDY LEWIS; D. STALLARD; L. COLLINS,

                Defendants - Appellees.



                                  No. 18-7418


DAVID MEYERS,

                Plaintiff - Appellant,

          v.
UNITED STATES DISTRICT COURT, ROANOKE DIVISION; HAROLD
CLARKE, Director, VADOC,

                    Defendants - Appellees.



                                      No. 18-7423


DAVID MEYERS,

                    Plaintiff - Appellant,

             v.

DIRECTOR HAROLD CLARKE; UNITED STATES DISTRICT COURT
ABINGDON DIVISION; UNITED STATES DISTRICT COURT BIG STONE
GAP DIVISION; JUDICIAL COUNCIL OF FOURTH CIRCUIT; CIRCUIT
EXECUTIVE JAMES N. ISHIDA,

                    Respondents - Appellees.



Appeals from the United States District Court for the Western District of Virginia, at
Roanoke. Michael F. Urbanski, Chief District Judge. (7:18-cv-00472-MFU-RSB; 7:18-
cv-00474-MFU-RSB; 7:18-cv-00460-MFU-RSB)


Submitted: May 7, 2019                                            Decided: May 21, 2019


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Meyers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.

                                             2
PER CURIAM:

      In these consolidated appeals, David Meyers appeals the district court’s orders

dismissing his petitions for a writ of mandamus. We have reviewed the records and find

no abuse of discretion. See Gurley v. Superior Ct. of Mecklenburg Cty., 411 F.2d 586,

587 (4th Cir. 1969) (stating standard of review). Accordingly, we affirm for the reasons

stated by the district court. Meyers v. U.S. Dist. Ct., 7:18-cv-00472-MFU-RSB (W.D.

Va. Nov. 2, 2018); Meyers v. U.S. Dist. Ct., 7:18-cv-00474-MFU-RSB (W.D. Va. Nov. 2,

2018); Meyers v. Clarke, 7:18-cv-00460-MFU-RSB (W.D. Va. Nov. 2, 2018). We also

deny Meyers’ motion to vacate the collection of fees order. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3